Order filed December 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00864-CV
                                   ____________

RICHARD MCMINIMY AS EXECUTOR OF THE ESTATE OF MICHAEL
                    CALDWELL, Appellant

                                         V.

            TEXAS TEASE YACHT CHARTERS, INC., Appellee


                       On Appeal from the Probate Court
                            Galveston County, Texas
                      Trial Court Cause No. PR-0077787-A

                                    ORDER

      The notice of appeal in this case was filed October 25, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before January 6, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.